Ames, C.
The circumstances that gave rise to this litigation are recited at length in Munk v. Frink, ante, p. 172, and need not be repeated here. I)r. Walker was informed against, arrested and put upon his trial for the alleged offense of practicing medicine after the date, of the revocation of his license therefor, as related in the opinions above cited. The acts complained of were admitted, but the court excluded from evidence the record of the proceedings of the state board upon the ground that the complaint disclosed thereby was insufficient to confer jurisdiction upon that body to make the order of revocation, and directed a verdict of acquittal, which was accordingly rendered. The state prosecutes this proceeding for the purpose of obtaining the opinion of this court whether the ruling of the trial judge was erroneous. We have in the case cited given our reasons for thinking it was so, and recommend that it be so adjudged.
Letton and Oldham, CC., concur.
By the Court: For the reasons stated in the foregoing •opinion, it is adjudged that the instruction given by the trial judge directing a verdict of not guilty in this action was
Erroneous.